Title: From John Adams to Thomas Digges, 25 September 1780
From: Adams, John,San, Fernando Raymond
To: Digges, Thomas,Church, William Singleton


     
      Amsterdam Sept. 25. 1780
     
     The People on your Side, Seem determined to revenge themselves for the Loss of their Power, on those who have done all they could to Save it. I should not Say, all they could. They have never made an opposition upon Any Principle or System. The Man who condemns a Minister in one Breath for the American War, and in the next condemns him for not doing more in it, and not succeeding in it, will never make any great Hand of it. One who applauds the Americans for their Resistance and then condemns The French for coming in Aid of that Resistance and the Americans for accepting that Aid, will never make any great Figure. An Admiral who cannot serve against America and yet will Serve against the French in the American War, may well expect Keppells Fate. Mankind are not governed so. If a Man would lead others to a good End, he must lay down his Principle and his Plan; he must let others into it, and obtain their approbation of it, and then pursue it, through all its variety of Fortune and all its Consequences. But what is this to Us, who is in, or who out? The Nation will go to the End of its Tether, as Governor Bernard did, let who will be in or out. We know the worst of it, and are prepared. Let it come. The weaker our Ennemies before they make Peace, the Safer We shall be, and the longer the Peace will last. As to the Friendship of Great Britain towards America, it is gone to all Eternity. She can never forgive Us the Injuries she has done us.
     Will you be So good as to send me, two or three Copies of the Memorial to the Sovereigns of Europe, and a Copy of Dr. Prices Population &c.
     With great Regard yours
     
      F.R.S.
     
    